Title: To Thomas Jefferson from Jacob Liles, 12 April 1808
From: Liles, Jacob
To: Jefferson, Thomas


                  
                      
                     No. Carolina Raleigh
                        12 Apl. 1808.
                  
                  The Representation and Petition of Jacob Liles of the County of Wake in the State of North Carolina respectfully sheweth:
                  That the Affidavit which he has the honour of submitting, herewith enclosed, contains, as far as he knows, is informed or believes, a true Statement of the facts therein set forth:—That he had a son of the name of Lamb, a minor whom he sent to his Grandfather residing in Tennissee in the fall of 1805, is a fact which can be proved by very many of his neighbours:—that he is now in a measure lost to him his feelings as a Father daily & painfully remind him:—whether he was enlisted as stated in the affidavit; in what other manner, or by whom, your Petitioner has no knowledge, but by Letter and through the information of others:—Your Petitioner blames none of the Officers of the Army:—he blames only these Relations who persuaded his son to enlist, and who very possibly passed him on the recruiting Officer as being much older than in fact he then was or now is:—If his son be in fact a soldier, or of the American Camp, he is advised that fact will readily appear from the Muster Rolls:—If he be living, he is yet in his seventeenth year only (17); and your Petitioner is informed he should have been eighteen before he could properly be made a Soldier:—Your Petitioner is a native American, is zealously attached to his Country, and has withal an high and proper Respect for the Army:—at a proper time of life, he should not experience the pain he has felt, should his son enlist in the service of his Country:—but he is now old & infirm and his anxeities encrease with his days, lest this Boy of his, who is held by him as being yet an infant, should give into idle or dissipated habits, from the want of the advice and assistance of a Parent:—or should ultimaty be discharged from the Army, less fitted and qualified for the private walks of life, than if he had not been a soldier during his infancy.—Finally, your Petitioner appeals to your feeling as a Father:—rests his Case on the Merits and on the justice of it:—and respectfully Prays the discharge of his son.
                  
                     Jacob Liles 
                     
                     his × mark
                  
               